Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are presented in the case

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 109113233 filed in Taiwan on 04/21/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2, 5, 5-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ro et al. (US 20160117141 A1 hereinafter Ro)

As to independent claim 1, Ro teaches a data transmission method, adapted to an electronic apparatus comprising a screen, the data transmission method comprising: [Fig. 1 illustrates external terminal with a screen ¶139]
displaying an image frame through the screen; [Fig. 3a illustrates webpage image on a screen ¶142 "webpage screen is being output from a display unit"]
displaying a selection marquee on the image frame through the screen, wherein the selection marquee is configured for selecting a partial image frame from the image frame; [Fig. 3a illustrates marquee (copy region 301)  on a partial image on the screen 251 ¶142 "portion of a web page screen desired to be copied as a copy region 301"]
displaying connection information within the selection marquee through the screen and recognizing feature information of data to be transmitted from the partial image frame selected by the selection marquee; [Fig. 3(b) displays devices to connect to within marquee (copy region) and region recognizes content and metadata ¶144-146 and ¶160 ", when a reference time has elapsed with the fingers used to select the copy region 301 fixed, a list 302 of electronic devices which can receive data included in the copy region 301 is overlapped with the copy region 30"]
establishing a connection with another electronic apparatus according to the connection information; and [connects with watch based on region  ¶154-155 ¶53 "For instance, the watch type terminal 100 and the external terminal 200 may communicate with each other through a blue-tooth communication or a Wi-Fi communication"]


As to dependent claim 2 the rejection of claim 1 is incorporated. Ro further teaches moving the selection marquee on the image frame from a first location to a second location in response to a dragging operation applied to the selection marquee. [Fig. 5a-b illustrate a dragging operation with copy region changes (moves) ¶180 "when a user drags so that a gap between the two fingers becomes large or small, both a size of the copy region and content included in the copy region are changed."]

As to dependent claim 5 the rejection of claim 1 is incorporated. Ro further teaches wherein the image frame comprises a desktop, an application window, or a combination thereof. [Fig. 7C(a) illustrates mobile desktop,  Fig. 3a illustrates application window ]

As to dependent claim 8 the rejection of claim 1 is incorporated. Ro further teaches wherein the step of establishing the connection with the another electronic apparatus according to the connection information comprises: establishing the connection in response to a connection request after the another electronic apparatus obtains the connection information displayed within the selection marquee through an image capturing device. [prepares connection based on generation of copy region ¶154-155]

As to independent claim 9, Ro teaches an electronic apparatus, comprising: [external terminal 200 ¶142]

[Fig. 3a illustrates webpage image on a display unit ¶142 "webpage screen is being output from a display unit"]
a connection device; [near field module ¶53]
 a storage device, storing a plurality of modules; and [storage ¶288]
a processor, coupled to the screen, the connection device, and the storage device, configured for: [controller ¶11] 
displaying a selection marquee on the image frame through the screen, wherein the selection marquee is configured for selecting a partial image frame from the image frame; [Fig. 3a illustrates marquee (copy region 301)  on a partial image on the screen 251 ¶142 "portion of a web page screen desired to be copied as a copy region 301"]
displaying connection information within the selection marquee through the screen and recognizing feature information of data to be transmitted from the partial image frame selected by the selection marquee; [Fig. 3(b) displays devices to connect to within marquee (copy region) and region recognizes content ¶144-145 and ¶160 ", when a reference time has elapsed with the fingers used to select the copy region 301 fixed, a list 302 of electronic devices which can receive data included in the copy region 301 is overlapped with the copy region 30"]
establishing a connection with another electronic apparatus according to the connection information; and [connects with watch based on region  ¶154-155 ¶53 "For instance, the watch type terminal 100 and the external terminal 200 may communicate with each other through a blue-tooth communication or a Wi-Fi communication"]
sending the data to be transmitted to the another electronic apparatus via the connection according to the  feature information. [data is transmitted to watch ¶146]
claim 10 the rejection of claim 9 is incorporated. Ro further teaches moving the selection marquee on the image frame from a first location to a second location in response to a dragging operation applied to the selection marquee. [Fig. 5a-b illustrate a dragging operation with copy region changes (moves) ¶180 "when a user drags so that a gap between the two fingers becomes large or small, both a size of the copy region and content included in the copy region are changed."]

As to dependent claim 13 the rejection of claim 9 is incorporated. Ro further teaches wherein the image frame comprises a desktop, an application window, or a combination thereof. [Fig. 7C(a) illustrates mobile desktop,  Fig. 3a illustrates application window ]

As to dependent claim 16 the rejection of claim 9 is incorporated. Ro further teaches wherein the step of establishing the connection with the another electronic apparatus according to the connection information comprises: establishing the connection in response to a connection request after the another electronic apparatus obtains the connection information displayed within the selection marquee through an image capturing device. [prepares connection based on generation of copy region ¶154-155]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Jude et al. (US 8081197 B1 hereinafter Jude) 

As to dependent claim 3, Ro teaches all the limitations of claim 1 that is incorporated, 
Ro does not specifically teach rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.         
However, Jude teaches rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.  [auto rotate selected and cropped image as illustrated in Fig. 1C-E  Col. 7-8 ln. 56-66 "automatically rotate the cropped image to generate a rotated cropped image"]                              
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee disclosed by Jude because both techniques address the same field of graphical selection interfaces and by incorporating Jude into Ro enable more controls in interfaces for selecting portions of images [Jude Col. 1 ln. 10-33]

As to dependent claim 11, Ro teaches all the limitations of claim 9 that is incorporated, 
Ro does not specifically teach rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.         
However, Jude teaches rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.  [auto rotate selected and cropped image as illustrated in Fig. 1C-E  Col. 7-8 ln. 56-66 "automatically rotate the cropped image to generate a rotated cropped image"]                              
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee disclosed by Jude because both techniques address the same field of graphical selection interfaces and by incorporating Jude into Ro enable more controls in interfaces for selecting portions of images [Jude Col. 1 ln. 10-33]

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Forutanpour et al. (US 20110083111 A1 hereinafter Forutanpour) 

As to dependent claim 4, Ro teaches all the limitations of claim 1 that is incorporated, 
Ro does not specifically teach wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus disclosed by Forutanpour because both techniques address the same field of data transfer interfaces and by incorporating Forutanpour into Ro reduces typing and operations in sending data or files with less limiting or cumbersome interfaces [Forutanpour ¶3]

As to dependent claim 12, Ro teaches all the limitations of claim 9 that is incorporated, 
Ro does not specifically teach wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus.
However, Forutanpour teaches wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus. [Fig. 18, 20 illustrates indicators (marquees) whose size is based on information of other devices (owner pictures or not)  ¶109, ¶111]


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Khanna et al. (US 20210097125 A1hereinafter Khanna) 

As to dependent claim 6, Ro teaches all the limitations of claim 1 that is incorporated, 
Ro further teaches wherein the data to be transmitted comprises a web address, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [url in copy region ¶197]
performing character recognition on the partial image frame to obtain at least one character string, [recognize characters ¶118]
Ro does not specifically teach wherein the at least one character string comprises a partial portion or a complete portion of the web address.
However, Khanna teaches wherein the at least one character string comprises a partial portion or a complete portion of the web address. [ocr for getting a URL ¶23 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the wherein the at least one character string comprises a partial portion or a complete portion of the web address disclosed by Khanna because both techniques address the same field of data transfer interfaces and by incorporating Khanna into Ro improves access to links within content reducing memorization and improving interactivity [Khanna ¶13]

As to dependent claim 14, Ro teaches all the limitations of claim 9 that is incorporated, 
Ro further teaches wherein the data to be transmitted comprises a web address, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [url in copy region ¶197]
performing character recognition on the partial image frame to obtain at least one character string, [recognize characters ¶118]
Ro does not specifically teach wherein the at least one character string comprises a partial portion or a complete portion of the web address.
However, Khanna teaches wherein the at least one character string comprises a partial portion or a complete portion of the web address. [ocr for getting a URL ¶23 "OCR module 220 transforms an image that includes a uniform resource locator (URL) from a screenshot of client device 120 to a textual representation"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Matsumoto. (US 20190228220 A1 hereinafter Matsumoto) 

As to dependent claim 7, Ro teaches all the limitations of claim 1 that is incorporated, 
Ro further teaches wherein the data to be transmitted comprises a file, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [recognize characters ¶118] 
Ro does not specifically teach performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file.
However, Khanna teaches performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file. [ocr for strings used for file names ¶116"acquiring the character strings in the character string areas used for the file name and generating the file name therefrom"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file 

As to dependent claim 15, Ro teaches all the limitations of claim 9 that is incorporated, 
Ro further teaches wherein the data to be transmitted comprises a file, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [recognize characters ¶118] 
Ro does not specifically teach performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file.
However, Khanna teaches performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file. [ocr for strings used for file names ¶116"acquiring the character strings in the character string areas used for the file name and generating the file name therefrom"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file disclosed by Matsumoto because both techniques address the same field of data transfer interfaces and by incorporating Matsumoto into Ro improves reduces risk and accuracy in file processing according to formats [Matsumoto ¶26]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Segal. (US 20190020853 A1) teaches selection areas used to share content between devices. (see Fig. 9A-D and ¶97)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.


/BEAU D SPRATT/            Primary Examiner, Art Unit 2143